





Exhibit 10.6

INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of March 13, 2009 (this
“IP Security Agreement”), is made by and among IGI LABORATORIES, INC., a
Delaware corporation (“IGI”), IMMUNOGENETICS, INC., a Delaware corporation
(“Subsidiary”, each of IGI and Subsidiary, a “Grantor” and collectively, the
“Grantors”), and the secured parties listed on the signature pages hereto (each,
a “Secured Party” and, collectively, the “Secured Parties”).

RECITALS

A.

Each Secured Party has agreed to make certain advances of money and to extend
certain financial accommodation to Grantors (collectively, the “Loans”) as
evidenced by those certain Secured Convertible Promissory Notes executed by IGI
in favor of each Secured Party (each, a “Note” and, collectively, the “Notes”)
issued under that certain Purchase Agreement, dated as of March 13, 2009, by and
among IGI and the Secured Parties (the “Purchase Agreement”).

B.

The Secured Parties are willing to make the Loans to Grantors, but only upon the
condition precedent, among others, that Grantors shall have executed and
delivered to the Secured Parties this IP Security Agreement providing for the
grant to the Secured Party of a security interest in all of the Intellectual
Property Collateral (as defined below) of the Grantors to secure all of the
Secured Obligations (as defined in the Security Agreement) under the Purchase
Agreement, the Notes, the Security Agreement dated as of March 13, 2009, by and
among Grantors and the Secured Parties (the “Security Agreement”) this IP
Security Agreement the any other mortgages, pledges, or other collateral
documents, and any amendment, amendment and restatement, modification or
supplement to any of the foregoing.

C.

The Grantors have agreed to provide the Secured Parties a general security
interest in Collateral (as this term is defined in the Security Agreement) and
to enter into this IP Security Agreement in addition to, and not in limitation
of, the Security Agreement for the purpose of creating, recording, and
perfecting the security interest of the Secured Parties in the Intellectual
Property Collateral with the United States Patent and Trademarks Office.

AGREEMENT

NOW, THEREFORE, in order to induce the Secured Parties to make the Loans and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, each Grantor hereby
represents, warrants, covenants and agrees as follows:

1.

DEFINED TERMS. Unless otherwise defined or specified herein, terms used in this
IP Security Agreement have the meanings provided in the Security Agreement.

2.

GRANT OF SECURITY INTEREST. As collateral security for the full, prompt,
complete and final payment and performance when due (whether at stated maturity,
by





1







acceleration or otherwise) of all the Secured Obligations and in order to induce
the Secured Parties to cause the Loans to be made, each Grantor hereby assigns,
conveys, mortgages, pledges, hypothecates and transfers to the Secured Parties,
and hereby grants to the Secured Parties, a security interest in all of such
Grantor’s right, title and interest in, to and under the following, whether now
owned or hereafter acquired, (all of which being collectively referred to herein
as the “Intellectual Property Collateral”):

(a)

all of the following in which a Grantor now holds or hereafter acquires any
interest: (i) all letters patent of the United States or any other country, all
registrations and recordings thereof and all applications for letters patent of
the United States or any other country, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country; (ii) all reissues, divisions, continuations,
renewals, continuations-in-part or extensions thereof; (iii) all petty patents,
divisionals and patents of addition; (iv) all patents to issue in any such
applications; (v) income, royalties, damages, claims and payments now and
hereafter due and/or payable with respect to patents, including, without
limitation, damages, claims and recoveries for past, present or future
infringement; and (vi) rights to sue for past, present and future infringements
of any patent, including without limitation with respect to each of the
foregoing clauses (i) through (vi), those patents and patent applications listed
in Schedule A attached hereto and made a part hereof;

(b)

all of the following in which a Grantor now holds or hereafter acquires any
interest: (i) any trademarks, tradenames, corporate names, company names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof and any
applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country (collectively, the “Marks”); (ii) any
reissues, extensions or renewals thereof; (iii) the goodwill of the business
symbolized by or associated with the Marks; (iv) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (v) rights to sue for past, present and
future infringements of the Marks, including without limitation with respect to
each of the foregoing clauses (i) through (v), those trademarks, servicemarks
and applications listed in Schedule B attached hereto and made a part hereof;

(c)

all licenses of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by a
Grantor or in which a Grantor now holds or hereafter acquires or receives any
right or interest, including any renewals or extensions of any of the foregoing
thereof; and

(d)

To the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for and rents, profits and
products of each of the foregoing.





2







Notwithstanding the foregoing provisions of this Section 2, the grant,
assignment and transfer of a security interest as provided herein shall not
extend to, and the term “Intellectual Property Collateral” shall not include
“intent-to-use” trademarks at all times prior to the first use thereof, whether
by the actual use thereof in commerce, the recording of a statement of use with
the United States Patent and Trademark Office or otherwise.

3.

SECURITY AGREEMENT.  This IP Security Agreement has been executed and delivered
by the Grantors for the purpose of recording the security interest of the
Secured Parties in the Intellectual Property Collateral with the United States
Patent and Trademark Office, to the extent it may be so registered therein.  The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Secured Parties under the
Security Agreement.  The Security Agreement (and all rights and remedies of the
Secured Parties thereunder) shall remain in full force and effect in accordance
with its terms.

4.

RELEASE OF SECURITY INTEREST.  Upon payment in full of all Secured Obligations,
the Secured Parties shall, at IGI’s expense, execute and deliver to the Grantors
all instruments and other documents as may be necessary or proper to release the
lien on any security interest in the Intellectual Property Collateral which has
been granted hereunder.

5.

ACKNOWLEDGEMENT.  The Grantors do hereby further acknowledge and affirm that the
rights and remedies of the Secured Parties with respect to the security interest
in the Intellectual Property Collateral granted hereby are more fully set forth
in the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by references herein as if fully
set forth herein.

6.

PURCHASE AGREEMENT.  Notwithstanding any other term or provision hereof, in the
event that any provisions hereof contradict and are incapable of being construed
in conjunction with the provisions of the Purchase Agreement or the Security
Agreement, the provisions of the Purchase Agreement shall take precedence over
those contained herein and, in particular, if any act of the Company is
expressly permitted under the Purchase Agreement or Security Agreement but is
permitted hereunder and any encumbrance expressly permitted under the Purchase
Agreement or Security Agreement to exist or to remain outstanding shall be
permitted hereunder and thereunder.  

7.

COUNTERPARTS.  This IP Security Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

8.

GOVERNING LAW.  This IP Security Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware applicable to
contracts made and performed in such state, without regard to the principles
thereof regarding conflict of laws, except to the extent that the UCC provides
for the application of the law of a different jurisdiction.

[Signature pages follow]





3













IN WITNESS WHEREOF, each of the parties hereto has caused this IP Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

GRANTORS:

 

 

IGI LABORATORIES, INC., as Grantor

 

ADDRESS:

 

 

 

105 Lincoln Avenue

By:

/s/ Rajiv Mathur

 

Buena, New Jersey 08310

Printed Name:

Rajiv Mathur

 

 

Title:

President & CEO

 

TAXPAYER IDENTIFICATION NUMBER

 

 

 

01-0355758

 

 

 

 

 

JURISDICTION OF ORGANIZATION:
DELAWARE

 

 

 

IMMUNOGENETICS, INC., as Grantor

 

ADDRESS:

 

 

 

105 Lincoln Avenue

By:

/s/ Rajiv Mathur

 

Buena, New Jersey 08310

Printed Name:

Rajiv Mathur

 

 

Title:

President & CEO

 

TAXPAYER IDENTIFICATION NUMBER

 

 

52-1521639

 

 

 

 

 

JURISDICTION OF ORGANIZATION:
DELAWARE

ACCEPTED AND ACKNOWLEDGED
BY:

 

 

LIFE SCIENCES OPPORTUNITIES
FUND II, L.P., as Secured Party

 

LIFE SCIENCES OPPORTUNITIES FUND
(INSTITUTIONAL) II, L.P., as Secured Party

By: Signet Healthcare Partners, G.P., its
General Partner

 

By: Signet Healthcare Partners, G.P., its
General Partner

By:

/s/ James C. Gale

 

By:

/s/ James C. Gale

Printed Name:

James C. Gale

 

Printed Name:

James C. Gale

Title:

Managing Partner

 

Title:

Managing Partner





































[Signature Page to the IP Security Agreement]











Schedule A

Patents




Application
Date or
First Claimed

U.S. Patent No.

Inventor(s)

Title

Issue Date

March 13, 1987

5,104,736

WALLACH

REINFORCED
PAUCILAMELLAR LIPID
VESICLES

April 14, 1992

March 13, 1987

5,147,723

WALLACH

PAUCILAMELLAR LIPID
VESICLES

 

September 15,
1992

March 3, 1988

5,160,669

WALLACH ET
AL.

METHOD OF MAKING OIL
FILLED PAUCILAMELLAR
LIPID VESICLES

November 3, 1992

 

March 13, 1987

5,234,767

WALLACH

HYBRID PAUCILAMELLAR
LIPID VESICLES

 

August 10, 1993

March 28, 1991

5,256,422

ALBERT ET
AL.

LIPID VESICLE CONTAINING
WATER-IN-OIL EMULSIONS

October 26, 1993

September 17,
1991

5,260,065

MATHUR ET
AL.

 

BLENDED LIPID VESICLES

November 9, 1993

November 8,
l993

5,405,615

MATHUR

SUCROSE DISTEARATE LIPID
VESICLES

April 11, l995

November 8,
l993

5,439,967

MATHUR

PROPYLENE GLYCOL
STEARATE VESICLES

August 8, l995

February 3, l994

5,474,848

WALLACH

PAUCILAMELLAR LIPID
VESICLES

December 12,
l995

November 7,
1994

5,510,117

ABATE

ENTRAPMENT VEHICLE AND
METHOD

April 23, 1996

May 31, l995

5,628,936

WALLACH

HYBRID PAUCILAMELLAR
LIPID VESICLES

May 13, l997

September 17,
1991

5,643,600

MATHUR

LIPID VESICLES CONTAINING
AVOCADO OIL
UNSAPONIFIABLES

July 1, 1997

April 11, 1997

5,756,014

MATHUR

HEAT RESISTANT LIPID
VESICLES

May 26, 1998

October 2, 1998

 6,251,425

MATHUR

GLUCOSIDE-PACILLAMELAR
VESICLES

June 26, 2001

June 10, 1999

6,087,393

MATHUR

STABILIZED VITAMIN C
FORMULATIONS

July 11, 2000

September 15,
1999

6,309,664 B1

MATHUR ET
AL.

METHODS, USES AND
COMPOSITIONS OF FLUID
PETROLATUM

October 30, 2001

May 15, 2000

6,211,231 B1

MATHUR

STABILIZED VITAMIN C
FORMULATIONS

April 3, 2001

Sept. 25, 2003

7,205,006

MATHUR,
LAWRENCE &
MILLS

MAHONIA AQUIFOLIUM
EXTRACT, EXTRACTION
PROCESS & PHARMACEUTICAL
COMPOSITION CONTAINING
THE SAME

April  17, 2007





5












January 22, 2008

12/017,932

MATHUR,
LAWRENCE &
LORENZO

LIPID DERIVED FROM OLIVE
OIL FATTY ACIDS

 

February 12,
1991

5,164,191

TABIBI ET AL.

LIPID VESICLES HAVING AN
ALKYD AS A WALL-FORMING
MATERIAL

November 17,
1992

July 25, 1991

5,213,805

WALLACH ET AL.

LIPID VESICLES HAVING N,N-
DIMETHYLAMIDE
DERIVATIVES AS THEIR
PRIMARY LIPID

May 25, 1993

March 3, 1988

5,219,538

HENDERSON ET AL.

GAS AND OXYGEN CARRYING
LIPID VESICLES

June 15, 1993

March 9, 1989

5,234,915

MATHUR ET AL.

BIODEGRADABLE GEL

August 10, 1993

December 2,
l992

5,490,985

WALLACH ET AL.

EXTENDED DURATION
ANTACID PRODUCT

February 13, l996

December 23,
1996

5,776,536

MATHUR, TREMBLAY

REDUCED FAT CHOCOLATE
AND METHOD OF
MANUFACTURE

July 7, 1998

May 20, l994

5,547,677

WRIGHT

ANTIMICROBIAL OIL-IN-WATER
EMULSIONS

August 20, l996

October 13, l994

5,549,901

WRIGHT

ANTIMICROBIAL OIL-IN-WATER
EMULSIONS

 

August 27, l996

June 24, l994

5,561,062

VARANELLI ET AL.

METHOD OF INHIBITING
VIRAL REPRODUCTION USING
NON-PHOSPHOLIPID, PAUCIL
AMELLAR LIPOSOMES

October 1, l996

May 18, l995

5,618,840

WRIGHT

ANTIBACTERIAL OIL-IN-WATER
EMULSIONS

 

April 8, l997

January 31, l995

5,629,021

WRIGHT

MICELLAR NANOPARTICLES

May 13, l997

April 11, l995

5,665,380

WALLACH ET AL.

LIPID VESICLE FUSION AS A
METHOD OF TRANSMITTING A
BIOLOGICALLY ACTIVE
MATERIAL TO A CELL

September 9, l997

June 7, 1995

5,730,989

WRIGHT

ORAL VACCINE AGAINST GRAM
NEGATIVE BACTERIAL
INFECTION (AS AMENDED)

March 24, 1998

October 6, 1995

5,834,014

WEINER ET AL.

STIMULATION OF HAIR
FOLLICES

November 10,
1998

 

6,034,073

 

 

March 7, 2000

February 19,
1999

6,080,211

MATHUR

LIPID VESICLE-BASED FUEL
ADDITIVES AND LIQUID
ENERGY SOURCES
CONTAINING SAME

June 27, 2000

June 26, 2000

6,371,998 B1

MATHUR

LIPID VESICLE-BASED FUEL
ADDITIVES AND LIQUID
ENERGY SOURCES
CONTAINING SAME

April 16, 2002





6












April 24, 1997

6,387,373 B1

WRIGHT,
ET AL.

VACCINES CONTAINING
PAUCILLAMELLAR LIPID
VESICLES AS
IMMUNOLOGICAL ADJUVANTS

May 14, 2002

 

 








7







Schedule B

Trademarks




Trademark

Filing Date

Case No.

Registration No.

Renewal Date

Miaj

February 10, 2005

IGW-0001DV

3407385

April 1, 2018

 

ZAP A SPOT,
United States

April 5, 1996

IMH-0353

2047607

March 25, 2017

ZAP A SPOT,
Canada

April 3, 1996

IMH-0354

TMA 508885

March 5, 2014

ZAP A SPOT,
Mexico

April 17, 1996

IMH-0355

524176

April 17, 2016

ZAP A SPOT,
European
Community

October 2, 1996

IMH-0362

366690

October 2, 2016

APPLY & DRY,
United States

September 23, 1991

NVR-0097

1827972

March 29, 2014

Novasome, United
States

May 11, 1989

IMH-0057

1710953

September 1, 2012

Novasome, Spain

June 26, 1993

NVR-0057ES

1769163

June 26, 2013

Novasome, France

July 28, 1993

NVR-0057FR

93478240

July 27, 2013

Novasome,
Benelux

September 29, 1993

NVR-0258

544156

September 29, 2013








8





